
	
		III
		111th CONGRESS
		2d Session
		S. RES. 440
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Bennet submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Improving the Senate cloture
		  process.
	
	
		Whereas the Senate rules regarding cloture serve the
			 legitimate purpose of protecting the rights of the minority;
		Whereas the Senate has never been intended to operate
			 solely on the basis of majority rule; and
		Whereas the Senate rules should not be abused for the
			 purpose of delaying or otherwise preventing the business of the Senate: Now,
			 therefore, be it
		
	
		1.Motions to
			 proceedParagraph 2 of rule
			 VIII of the Standing Rules of the Senate is amended to read as follows:
			
				2.All motions to proceed to the
				consideration of any matter shall be determined without debate, except motions
				to proceed to a proposal to change the Standing Rules which shall be
				debatable.
				.
		2.Process for
			 ending the debate
			(a)Motion To
			 reduce time for cloture petition To ripenThe first sentence of
			 paragraph 2 of rule XXII of the Standing Rules of the Senate is amended by
			 inserting after but one the following: (unless by
			 two-thirds affirmative vote of the Senators duly chosen and sworn the Senate
			 has agreed to a motion to reduce time).
			(b)Allowing for a
			 motion To reduce time postclotureThe fourth undesignated
			 paragraph of paragraph 2 of rule XXII of the Standing Rules of the Senate is
			 amended by striking the second and third sentences and inserting: The
			 thirty hours may be increased or decreased by the adoption of a motion, decided
			 without debate, by a three-fifths affirmative vote of the Senators present and
			 voting, and any such time thus agreed upon shall be equally divided and
			 controlled by the Majority and Minority Leaders or their designees. However,
			 only one motion to reduce or extend time, specified above, may be made in any
			 one calendar day..
			(c)Minority must
			 vote in the negative, or else cloture is invokedThe second
			 undesignated paragraph of paragraph 2 of rule XXII of the Standing Rules of the
			 Senate is amended by striking And if that question shall be decided in
			 the affirmative by three-fifths of the Senators duly chosen and sworn
			 and inserting And if that question is decided in the affirmative and
			 there are not negative votes by at least forty-one hundredths of the Senators
			 duly chosen and sworn.
			(d)Encouraging
			 bipartisan negotiations and bipartisan coalition
			 buildingParagraph 2 of rule XXII of the Standing Rules of the
			 Senate is amended by inserting at the end the following:
			In the
			 event that 3 attempts to bring the debate to a close on any particular measure,
			 motion, other matter pending before the Senate, or the unfinished business,
			 have not received the requisite number of votes to bring the debate to a close
			 under this paragraph, then for any subsequent attempt to bring the debate to a
			 close on that particular measure, motion, other matter pending before the
			 Senate, or the unfinished business, the threshold required of those voting in
			 the negative in order to prevent the debate from coming to a close shall be 45
			 hundredths of the Senators duly chosen and sworn, unless at least one of the
			 Senators present and voting in the negative, caucuses with the party of the
			 Majority Leader, in which case the threshold required of those voting in the
			 negative in order to prevent the debate from coming to a close shall remain 41
			 hundredths of the Senators duly chosen and sworn. If there is one member of the
			 Majority voting to maintain the filibuster for purposes of the preceding
			 sentence maintaining the threshold for blocking cloture at 41 hundredths, the
			 threshold shall be raised to 45 hundredths if 3 of those voting in the
			 affirmative to bring debate to a close caucus with the party of the Minority
			 Leader. For purposes of this undesignated paragraph, only those Senators
			 permitted to caucus with the party of the Majority Leader, by the Majority
			 Leader, shall be considered to caucus with the party of the Majority Leader.
			 The Majority Leader shall request that a list of Senators caucusing with the
			 party of the Majority Leader be listed in the Congressional Record, and any
			 time that the Majority Leader shall regard composition of such list as having
			 changed, the Majority Leader shall request that a new and updated list be
			 printed in the Congressional Record..
			3.HoldsThe Standing Rules of the Senate are amended
			 by inserting at the end the following:
			
				Rule
			 XLV
				Process for
			 holds
					1.A Senator who provides notice either
				to leadership or during open public debate in the full Senate of intention to
				object to proceeding to a motion or matter shall disclose the objection in the
				Congressional Record not later than 2 session days after the date of such
				notice. Upon the placement of the disclosure of objection in the Congressional
				Record, the Senate shall only continue to recognize the objection if the
				objection is raised as provided in this paragraph at least by one Senator who
				caucuses with the party of the Majority Leader and by one Senator who caucuses
				with the party of the Minority Leader. Under no circumstance shall a particular
				objection to a nomination be recognized for more than 30 days.
					2.If a second objection is raised to a
				nomination, no additional time beyond the 30-day limit of the first objection
				to the nominee shall be in order unless the second objection is raised by both
				at least one Senator who caucuses with the party of the Majority Leader but who
				did not raise the first objection, and also at least one Senator who caucuses
				with the party of the Minority Leader but who did not raise the first
				objection.
					3.In this rule, the term with the
				party of the Majority Leader has the same meaning as in rule XXII. The
				process for determining what Senator caucuses with the party of the Minority
				Leader under this rule shall be at the discretion of the Minority Leader but
				shall follow the analogous rule XXII
				process.
					.
		
